Citation Nr: 0014884	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-13 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Service, Georgia 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1951 to May 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for peripheral neuropathy.  In March 2000, the 
veteran was afforded a hearing before the undersigned Member 
of the Board sitting at the RO.  The veteran has been 
represented throughout this appeal by the Georgia Department 
of Veterans Service.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was not diagnosed with acute or sub-acute 
peripheral neuropathy during active service or at any time 
thereafter.  

3.  Peripheral neuropathy was not shown during active service 
or for many years after service separation.  The record 
contains no competent evidence attributing the veteran's 
current peripheral neuropathy to active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy.  
38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served ninety days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established for acute and sub-acute peripheral neuropathy 
(The term "acute and sub-acute peripheral neuropathy" denotes 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.) even though there is no 
record of such disease during service if the requirements of 
38 C.F.R. § 3.307(a)(6) and (d) are satisfied. 38 U.S.C.A. 
§§ 1101, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.309(e) (1999).  The provisions of 38 C.F.R. § 3.307(a)(6) 
and (d) (1999) provide, in pertinent part, that:

(a)(6) Diseases associated with exposure 
to certain herbicide agents.  (i)  For 
the purposes of this section, the term 
"herbicide agent" means a chemical in 
an herbicide used in support of the 
United States and allied military 
operations in the Republic of Vietnam 
during the Vietnam era, specifically: 
2,4-D; 2,4,5- T and its contaminant TCDD; 
cacodylic acid; and picloram.  
  (ii)  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 
10 percent or more at any time after 
service, except that chloracne or other 
acneform disease consistent with 
chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 
10 percent or more within a year, and 
respiratory cancers within 30 years, 
after the last date on which the veteran 
was exposed to an herbicide agent during 
active military, naval, or air service.  
(iii)  A veteran who, during active 
military, naval, or air service, served 
in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been 
exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  The last date 
on which such a veteran shall be presumed 
to have been exposed to an herbicide 
agent shall be the last date on which he 
or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in 
the waters offshore and service in other 
locations if the conditions of service 
involved duty or visitation in the 
Republic of Vietnam.

***

(d)	Rebuttal of service incurrence.  
Evidence which may be considered in 
rebuttal of service incurrence of a 
disease listed in § 3.309 will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease, and 
medical judgment will be exercised in 
making determinations relative to the 
effect of intercurrent injury or disease.  
The expression "affirmative evidence to 
the contrary" will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statutes and the VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  See also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran's service medical records make no reference to 
peripheral neuropathy.  At his March 1973 physical 
examination for service separation, the examiner reported 
that the veteran's extremities were normal.  He was found to 
exhibit no neurological abnormalities.  The veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam.  

A February 1975 hospital summary from Fort Gordon Army 
Medical Center indicates that a contemporaneous neurological 
evaluation revealed no pathological signs.  Clinical 
documentation from Dwight D. Eisenhower Army Medical Center 
dated between 1992 and 1995 relates that the veteran 
complained of tingling and numbness of the extremities.  An 
April 1993 treatment record states that the veteran exhibited 
reduced sensation to vibration in the extremities.  An 
impression of "[ruleout] peripheral neuropathy" was 
advanced.  A June 1993 nerve conduction studies revealed 
findings consistent with bilateral lower extremity peripheral 
neuropathy.  Treatment records dated in September and October 
1993 note that impressions of "peripheral neuropathy, 
etiol[ology] undet[ermined] were advanced.  

In his May 1996 informal claim for service connection, the 
veteran advanced that his peripheral neuropathy was 
precipitated by his Agent Orange exposure.  In his May 1997 
substantive appeal, the veteran asserted that he possibly 
manifested peripheral neuropathy prior to 1993.  

An April 1997 physical examination from Andrew C. Sanders, 
M.D., conveys that the veteran was diagnosed with 
glomerulonephritis and peripheral neuropathy.  Dr. Sanders 
commented that the veteran's peripheral neuropathy "might be 
related to whatever might be the cause of his 
glomerulonephritis."  

A June 1998 treatment record from James Mobley, M.D., conveys 
that the veteran was being followed for "peripheral 
neuropathy of undetermined etiology."  VA clinical 
documentation dated in November 1998 and February 1999 notes 
that the veteran's prior medical history included 
"peripheral neuropathy [secondary to] Agent Orange 
exposure."  

At the March 2000 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran testified that he 
had served with the Army in the Republic of Vietnam between 
1969 and 1970.  While he saw defoliated areas in Vietnam, the 
veteran was unaware of whether he had actually been exposed 
to Agent Orange.  He stated that he had initially experienced 
numbness and tingling in the 1990's.  He was subsequently 
diagnosed with peripheral neuropathy in 1993.  The veteran 
acknowledged that his doctors were unable to determine the 
etiology of his peripheral neuropathy.  No physician had 
related the onset of his peripheral neuropathy to either 
Agent Orange exposure or his period of active service in 
general.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to 
peripheral neuropathy.  The first clinical documentation of 
the claimed disability is contained in the April 1993 
clinical documentation from Dwight D. Eisenhower Army Medical 
Center.  The veteran has acknowledged that he experienced no 
peripheral neuropathy symptoms prior to the 1990's, some 
twenty years after service separation.  An etiological 
relationship between the veteran's current peripheral 
neuropathy and active service has not been clinically or 
otherwise objectively established.  Indeed, the veteran's 
treating physicians have advanced impressions of "peripheral 
neuropathy of undetermined etiology."  

The veteran asserts that his peripheral neuropathy was 
precipitated by his possible exposure to Agent Orange.  As 
the veteran served with the Army in Vietnam, the Board 
concedes his probable exposure to Agent Orange.  The Board 
observes that the veteran first clinically manifested his 
current and apparently chronic peripheral neuropathy in 1993, 
some twenty-three years after his return from the Republic of 
Vietnam and some twenty years after service separation.  No 
physician has diagnosed the veteran with acute or sub-acute 
peripheral neuropathy or established an etiological 
relationship between the veteran's peripheral neuropathy and 
his apparent Agent Orange exposure.  

Indeed, the veteran's claim is supported solely by his 
accredited representative's lay statements and his own 
testimony and statements on appeal.  The Court has held that 
lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disabilities, such 
statements may not be considered as competent evidence.  The 
veteran's beliefs, even when firmly held, are not competent 
and do not establish a well-grounded claim.  Statements as to 
what the veteran may have been told by a physician during or 
after service, standing alone, are insufficient to establish 
a medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  

VA treatment records dated in November 1998 and February 1999 
note that the veteran's prior medical history included 
"peripheral neuropathy [secondary to] Agent Orange 
exposure."  The comments were apparently based solely upon 
the veteran's subjective history.  In reviewing a similar 
factual scenario, the Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

As the record lacks competent evidence establishing that the 
veteran has ever been diagnosed with acute or sub-acute 
peripheral neuropathy or his current peripheral neuropathy 
originated during active service or to a compensable degree 
within one year of service separation, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  In addition, there is no competent evidence 
that otherwise relates the disorder to service.  The veteran 
has not asserted that he sustained the claimed disorder in 
combat.  In light of this fact, the Board finds that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not serve to 
advance his claim.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  Accordingly, the instant claim is denied.  

The possibility of additional evidence was explored by the 
Board Member during the personal hearing.  The Board Member 
determined that no examiner had established a relationship to 
service or Agent Orange and addressed the requirements of a 
well grounded claim.  The actions of the Board Member comply 
with 38 C.F.R. § 3.103 (1999). 

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the veteran has not been 
prejudiced by the decision herein.  The veteran was denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim.  The result is the same.  


II.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no 


evidence to weigh or balance.  


ORDER

Service connection for peripheral neuropathy is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

